In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                             ________________
                              NO. 09-22-00030-CR
                             ________________

                      KODE JAMAAL KYLE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

________________________________________________________________________

                 On Appeal from the Criminal District Court
                         Jefferson County, Texas
                        Trial Cause No. 18-30322
________________________________________________________________________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Kode Kyle pleaded guilty to

possession of a controlled substance. See Tex. Health & Safety Code Ann. §

481.115(d). The trial court found the evidence sufficient to find Kyle guilty of

possession of a controlled substance but deferred further proceedings and placed

Kyle on community supervision for a period of ten years, with express conditions.




                                        1
      Subsequently, prior to the expiration of the term of community supervision,

the State filed motions to revoke Kyle’s community supervision. Kyle pleaded “true”

to violating certain terms of the community supervision order. After conducting an

evidentiary hearing, the trial court found the evidence was sufficient to find that Kyle

violated those terms of his community supervision. The trial court revoked Kyle’s

community supervision, found him guilty of possession of a controlled substance,

and assessed punishment at eight years of confinement.

      Kyle’s appellate counsel filed an Anders brief that presents counsel’s

professional evaluation of the record and concludes the appeal is frivolous; he then

filed a motion to withdraw as counsel. See Anders v. California, 386 U.S. 738

(1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). On May 11, 2022,

we notified Appellant of his right to file a pro se brief and notified him of the

deadline for doing so, but we received no response from Appellant.

      We have reviewed the appellate record, and we agree with counsel’s

conclusion that no arguable issues support the appeal. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeal. Cf. Stafford

v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgment.1



      1
         Appellant may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.



                                           ________________________________
                                                   CHARLES KREGER
                                                         Justice

Submitted on August 29, 2020
Opinion Delivered August 31, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




                                       3